Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17 and 19 are objected to because of the following informalities:
The claims 17 and 19 (the non-transitory computer readable storage medium) are erroneously dependent on claim 11 (the HVAC system).  The Examiner assumes that claim 17 and 19 are intended to depend from claim 12.
	Appropriate correction is required.	


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
at least one of” and it should have “and a second material…”), or whether it requires all six of these (in which case the phrase “or a combination thereof” is inappropriate).  Clarification on this is required.  For examining purposes, it is assumed that at least one of these six is all that is required by the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norbeck (US Pub.20070225849).
Regarding Claim 1, Norbeck discloses a heating, ventilation, and/or air conditioning (HVAC) system with a vibration sensor coupled to a component of the HVAC system and comprising a data analyzer with a processor configured to:
 different sensors may be
used to measure any of a number of different types of properties useful for diagnosis of HVAC system function… vibration sensors are each monitored at S130; para [0028], chiller motor vibrations);
     determine a remaining useful life (RUL) indication for the component of the HVAC system based on applying an analytical model using the input from the vibration sensor (para [0027], based on the percentage by which the vibrations exceed parameters over a period of time, a trend can be determined to identify the malfunction and/or project how long the part will operate with the malfunction before failure; para [0034], returning to the example of a chiller with failing motor bearings, the microprocessor may determine that based on the level of vibration detected, the motor is likely to operate for at least another 200 hours to failure); and
    output the RUL indication (para [0027], based on the percentage by which the vibrations exceed parameters over a period of time, a trend can be determined to identify the malfunction and/or project how long the part will operate with the malfunction before failure).

Regarding Claim 10, Norbeck disclose the HVAC system of claim 1, wherein the component of the HVAC system is a compressor (para [0003], a chiller typically
includes a compressor).

Regarding Claim 12 is analyzed and rejected as discussed with respect to claim 1.

Regarding Claim 17, Norbeck discloses the non-transitory computer readable storage medium (para [0037], where memory 124 can be any form of electronic storage
device suitable for storing data accessible by the microprocessor 122, including by way of example only, a hard disk, flash memory, CD-ROM, DVD-ROM, or computer memory (RAM or ROM)) of claim 11 (understood to mean claim 12), wherein the instructions, when executed by the processor, cause the processor to:
     calculate the RUL indication for the component of the HVAC system using the analytical model and the input from the vibration sensor, as recited in Claim 1; and
additionally, Norbeck discloses outputting a numerical value for the RUL indication (para [0034], determine that based on the level of vibration detected, the motor is likely to operate for at least another 200 hours to failure).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Norbeck (US Pub.20070225849). 

Norbeck does not explicitly disclose displaying the RUL indication, providing an alert indicative of the RUL indication, or both, but  Norbeck discloses displaying recorded faults of HVAC (para [0037], where display screen 128 typically provides for visual monitoring of the HVAC system 110 operations by the technician once on-site. Preferably, the display screen 128 also permits viewing the bill of materials and a log of recorded faults).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to displaying the RUL indication in order to visualize the RUL alerts for the HVAC components.

Regarding Claim 18, Norbeck disclose the non-transitory computer readable storage medium of claim 17, wherein the instructions, when executed by the processor (para [0037], control center 120 comprises a microprocessor 122, which may be a CPU or any other suitable processor, a memory 124, a communications port 126, and a display screen 128), but Norbeck does not explicitly disclose causing the processor to send the numerical value to a display of the HVAC system, a mobile device, a computing device of a service provider, a computing device of a homeowner, or any combination thereof.
Norbeck discloses the CPU and display screen 128 provides for visual monitoring of the HVAC system 110 operations by the technician once n-site; display screen viewing log of recorded faults, including the faults that led to the ordering of the replacement part.  Norbeck does not explicitly send the numerical value to a display, but Norbeck .


Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Norbeck (US Pub.20070225849) in view of Schuster (US Pub.2019/0123931).

Regarding Claim 2, Norbeck disclose the HVAC system of claim 1, but does not disclose the processor is configured to:
    receive an indication of a parameter associated with the HVAC system; and
    select, based on the indication of the parameter, the analytical model from a plurality of analytical models stored in a memory.
Schuster discloses to receive an indication of a parameter associated with the HVAC system; and
    select, based on the indication of the parameter, the analytical model from a plurality of analytical models stored in a memory (Fig. 6, assigned models: model 1,: Component 1, model 2: component 2…model k: component m; para [0089], feature vector comprising data from vibration can be assembled according to various parameters of the associated model; learning models define the features required for the feature vector and how these features can be extracted from the raw data contained in a vibration dataset).
 Schuster, in Norbeck in order to more accurately determine the RUL for all the different components of the HVAC system
.
Claim 13 is analyzed and rejected as discussed with respect to claim 2.

Claims 3, 4, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Norbeck (US Pub.20070225849) in view of Schuster (US Pub.2019/0123931), as applied above and further in view of Aldridge (Pat.5381950).

Regarding Claim 3, Norbeck in view of Schuster discloses the HVAC system of claim 2, the indication of the parameter of the HVAC system, but does not disclose parameter is a value of an ambient condition of the HVAC system.
Aldridge discloses a value of an ambient condition of the HVAC system (Claim 8, the ambient condition sensed is representative of temperature, humidity, carbon dioxide, or indoor air quality).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide a value of an ambient condition of the HVAC system as taught by Aldridge in the combined system applied above in order to more accurately determine the RUL for the HVAC components.

Norbeck in view of Schuster discloses the HVAC system of claim 3, but does not disclose comprising an ambient condition sensor configured to provide the indication of the parameter, wherein the ambient condition is an ambient temperature, an ambient humidity, an ambient air quality, an ambient pressure, or any combination thereof.
Aldridge discloses comprising an ambient condition sensor ( Col. 5, lines 10-15, where the sensor 48 be located within the thermostat 10 and be positioned so as to receive a continual supply of ambient air from the zone in which the thermostat 10 is located) configured to provide the indication of the parameter, wherein the ambient condition is an ambient temperature, an ambient humidity, an ambient air quality, an ambient pressure, or any combination thereof (Claim 8, the ambient condition sensed is representative of temperature, humidity, carbon dioxide, or indoor air quality).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide a value of an ambient condition of the HVAC system as taught by Aldridge in the combined system applied above in order to more accurately determine RUL for the HVAC components.

Regarding Claim 14 is analyzed and rejected as discussed with respect to claim 3.

Regarding Claim 15 is analyzed and rejected as discussed with respect to claim 4.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Norbeck (US Pub.20070225849) in view of Schuster (US Pub.2019/0123931), as applied above and further in view of Boecker (US Pub.20150300683).

Regarding Claim 5, Norbeck in view of Schuster discloses the HVAC system of claim 2, but does not disclose the indication of the parameter corresponds to a material characteristic of the component of the HVAC system.
Boecker discloses an indication of the parameter corresponding to a material characteristic of the component of the HVAC system (para [0020], terms used in the specification generally refer to a characteristic of a material or structure that does not vibrate in response to vibrations in an HVAC system e.g., HVAC system 200).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide a material characteristic as a parameter that characterizes an HVAC system and can affect its longevity, as taught by Boecker in the combined system applied above in order to more accurately determine RUL for the HVAC components.

Regarding Claim 16 is analyzed and rejected as discussed with respect to claim 5.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Norbeck (US Pub.2007/0225849) in view of Schuster (US Pub.2019/0123931), Boecker (US Pub.2015/0300683), as applied above and further in view of Huston (US Pub.2005/0236013).

Regarding Claim 6, the combined system applied above discloses the HVAC system of claim 5, but does not disclose the material characteristic of the component is a material 
Huston discloses a material characteristic of the component is a material type of the component, and wherein the material type is copper, aluminum, steel, plastic, or any combination thereof (para [0054], bracket 430 may comprise a material reflective of UVC, for example aluminum, steel or another material); (para 0027], HVAC system 105 via return air grille 130…   manufactured from a variety of materials, for example, metal, plastic, wood or other material).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide a material type of the component as a parameter that characterizes an HVAC system and can affect its longevity, as taught by Huston in the combined system applied above in order to more accurately determine RUL for the HVAC components.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Norbeck (US Pub.20070225849) in view of Schuster (US Pub.2019/0123931), as applied to the Claim above and further in view of Parlos (US Pub.20100169030).

Regarding Claim 7, the combined system applied above disclose the HVAC system of claim 2, wherein provide the RUL indication based on the input from the vibration sensor and potential fault mechanisms of the component of the HVAC system, as discussed for claim 2. 

Parlos disclose a plurality of analytical models includes a plurality of physics-based models, and wherein each physics-based model is based on the input from the vibration sensor and physics associated with potential fault mechanisms of the component of the system (para [0183], detecting pump faults either by using vibration and process measurements or by using physics based models. The drawbacks of using vibration and process sensors were outlined earlier and the need to avoid mechanical sensors was established…changes in the energy content of certain frequency bands could also result due to changes in the power supply or changes in the load even without any fault in the pump).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide a physics-based model of the component, as taught by Parlos in the HVAC system of Norbeck in view of Schuster in order to more accurately determine RUL for the HVAC components.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Norbeck (US Pub.20070225849) in view of Schuster (US Pub.2019/0123931), as applied to the claims above and further in view of Kim (US Pub.20060185382).
Norbeck disclose the HVAC system of claim 1, the component of the HVAC system is refrigerant tubing (para [003], where chillers, or chilled water units, are cost-effective systems that utilize both water or other suitable liquids and
refrigerants).
Norbeck but does not disclose refrigerant tubing.
Kim discloses refrigerant tubing (para [0028], heat exchanger 150 has a refrigerant tubing 151 that is bent a plurality of times for refrigerant to flow through, and cooling fins arranged along the outer surface of the refrigerant tubing 151).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide a refrigerant tubing, as taught by Kim in the combined system applied above in order to more effectively provide a heat exchanger, and to provide an RUL indication that takes this component into account.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Norbeck (US Pub.20070225849) in view of Schuster (US Pub.2019/0123931), as applied to the claims above and further in view of Cope (WO2010107881).

Regarding Claim 11, combined system applied above the HVAC system of claim 1, but does not disclose the component of the HVAC system is a shaft bearing of a blower configured to force an air flow across a heat exchanger of the HVAC system.
Cope discloses the component of the HVAC system is a shaft bearing of a blower configured to force an air flow across a heat exchanger of the HVAC system (Page 6, lines 3-6, where preferred heat exchanger apparatus 1. In Fig.1, heat exchanger 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide a shaft bearing of a blower to force an air flow across a heat exchanger, as taught by Cope in the HVAC system of Norbeck in view of Schuster in order to provide this functionality to the HVAC system and to more accurately determine an RUL for the heat exchanger taking into account this system.


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Norbeck (US Pub.20070225849) in view of Friedenberger (US Pub.20180347843).

Regarding Claim 19, the combined system applied above disclose the non-transitory computer readable storage medium of claim 11 (understood to mean claim 12), wherein the instructions, when executed by the processor, cause the processor to function, but does not disclose to determine and output an uncertainty value associated with the RUL indication based on one or more variables. 
Friedenberger discloses to determine and output an uncertainty value associated with the RUL indication based on one or more variables (para [0024], where RUL may include a confidence factor to account for variability between specific instances of components and for uncertainties in the data used to calculate RUL).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide an uncertainty value, as taught by Friedenberger in the combined system applied above in order to more effectively plan replacement of the faulty HVAC components.

Regarding Claim 20, the combined system applied above disclose the non-transitory computer readable storage medium of claim 17, wherein the uncertainty value associated with the RUL indication includes a numerical for the RUL indication, as recited in claim 19, but does not disclose a numerical range.
Friedenberger discloses using uncertainties in the data used to calculate RUL, therefore it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to represent uncertain data by a numerical range in order to determine the faults and RULs of the HVAC components with appropriate ranges that can be understood by the user.

Claims 21, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Norbeck (US Pub.20070225849) in view of Schuster (US Pub.2019/0123931) and Friedenberger (US Pub.20180347843).

Regarding Claim 21, Norbeck discloses a heating, ventilation, and/or air conditioning (HVAC) system (Para [0002], where heating, ventilation and air conditioning
(HVAC) units), comprising:
Receive input from the vibration sensor coupled to component of the HVAC system;

Norbeck does not disclose: first and second input from first and second vibration sensors; and
 first and second components of the HVAC system based on applying first and second analytical model; first and second remaining useful life (RUL);
determine potential fault mechanism interactions of the first component and the
second component based on data indicative of the first component and of the second
component; and
determine an overall RUL indication for the HVAC system based on the first RUL
indication, the second RUL indication, and the potential fault mechanism interactions of
the first component and the second component.

Schuster does disclose an HVAC system with separate components (Fig.6, para [0023], where component include a motor shaft and one or more bearings, compressors) where you analyze a vibration data for component system.
Schuster does not explicitly disclose first and second vibration sensor, but Schuster discloses a variety of sensors in the HVAC system, as seen in Fig. 6, where there are multiple assigned models: model 1 Component 1, Model 2: Component 2 (610), based on the vibration dataset 602.
Schuster discloses analyzing vibration data set for each component.  Therefore it would have been obvious to have a vibration sensor to collect the data for each component which needs to be analyzed.
Schuster does not explicitly disclose receive a second input from the second vibration sensor coupled to the second component of the HVAC system, but Schuster discloses a variety of sensor in the HVAC system, as seen in Fig. 6, where there are multiple assigned models: model 1 Component 1, Model 2: Component 2 (610), based on the vibration dataset 602.
Schuster discloses analyzing vibration data set for each components.  Therefore it would have been obvious to have first and second inputs of the first and second vibration sensors to collect the data for model 1 and model 2.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide analyzing model 1 and model 1, as taught by Schuster in the separate RULs of Norbeck in order to accurately calculate the RUL for each components of HVAC. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to calculate RUL for model 1 (first remaining useful life) and model 2 (second remaining useful life) of Schuster separately in order to more effectively fix the faults of different components in the system and keep HVAC whole system in stable, working condition without any interruptions.

Friedenberger discloses an overall system for individual components including a remaining useful life (RUL) (para [0011]) and then indicates that individual components contribute to that.
When two mechanisms are clearly independent of each other, for instance, spaced apart and belonging to different subsystems, then there are not created any interactions in the system, so it would be proper to calculate the overall RUL for the complete system from individual RULs, treating them as independent.  
In such a situation, therefore, the following recited limitations are obvious to do:
     “determine potential fault mechanism interactions of the first component and the second component based on data indicative of the first component and of the second component; and
    determine an overall RUL indication for the HVAC system based on the first RUL indication, the second RUL indication, and the potential fault mechanism interactions of the first component and the second component.”

Regarding Claim 26 is analyzed and rejected as discussed with respect to claim 18.

Regarding Claim 27, the combined system applied above disclose the HVAC system of claim 21, wherein the data indicative of the first component and of the second component includes a first type of the first component, a first location of the first component, a first material characteristic of the first component, a second type of the second component, a second location of the second component, a second material characteristic of the second component, or a combination thereof.

Schuster disclose the data indicative of the first component and of the second component includes a first type of the first component, a first location of the first component, a first material characteristic of the first component, a second type of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide indication of a first component and of the second components, as taught by Schuster in the Norbeck in order to more accurately determine the RUL for all the components of the HVAC system.

Claim  22 is rejected under 35 U.S.C. 103 as being unpatentable over Norbeck (US Pub.20070225849) in view of Schuster (US Pub.2019/0123931) and Friedenberger (US Pub.20180347843), as applied above and further in view of Bullock (US Pub.20180328611).
Regarding Claim 22, the combined system applied above disclose the HVAC system of claim 21, but does not disclose the data analyzer is configured to select, from a library of a plurality of analytical models stored in a memory, the first analytical model based on an indication of a parameter associated with the first component, and wherein the data analyzer is configured to select, from the library of the plurality of analytical models, the second analytical model based on an indication of a parameter associated with the second component.
Bullock discloses a library of a plurality of analytical models stored in a memory, the first analytical model based on an indication of a parameter associated with the first component, and the library of the plurality of analytical models, the second analytical model based on an indication of a parameter associated with the second component (mathematically models the physical components of the HVAC system; mathematical models include a simplified graphical representation of each subsystem which incorporates a set of physical parameters and sensor inputs directly from the mechanical components of the larger HVAC system. The mathematical models and graphical representations are stored as a set of “rules” in a database (para [0003]). 
Bullock discloses the library of plurality of analytical models of the components.  Therefore it would have been obvious to select from the library of the plurality of analytical models based on the components parameters in order to have convenient access to all the relevant analytical models, and to be able to add or subtract models as components are added or subtracted from the HVAC system.


Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Norbeck (US Pub.20070225849) in view of Schuster (US Pub.2019/0123931) and Friedenberger (US Pub.20180347843), as applied above and further in view of Arensmeier (US Pub.20140262134).
Regarding Claim 23, the combined system applied above disclose the HVAC system of claim 21, but does not disclose comprising a control system having the data analyzer, wherein the control system is configured to perform a control operation of the HVAC system based on the first RUL indication for the first component, the second RUL 
Arensmeier discloses comprising a control system having the data analyzer, wherein the control system is configured to perform a control operation of the HVAC system based on the first RUL indication for the first component (para [0216], as the heater element deteriorates, the measured current may be delayed with respect to the baseline. As this delay increases, and as the frequency of observing this delay increases, a fault is predicted. This prediction indicates that the heater element may be reaching an end of lifetime and may cease to function in the near future), the second RUL indication of the second component, the overall RUL indication of the HVAC system, or any combination thereof (para [0219], heating shutdown fault may be determined when a temperature split rises to within an expected range but then falls below the expected range. This may indicate that one or more of the pressure sensors has caused the heating to stop. As these shutdowns become more frequent, a more severe fault may be declared, indicating that the heater may soon fail to provide adequate heat for the conditioned space because the heater is repeatedly shutting down).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to perform a control operation of the HVAC system, as taught by Arensmeier in the combined system applied above in order to extending the  lifetime of the HVAC component. 

Regarding Claim 24, the combined system applied above disclose the HVAC system of claim 23, but does not disclose wherein the control operation includes de-rating the 
Arensmeier discloses the control operation includes de-rating the HVAC system, shutting down a portion of the HVAC system, or shutting down the HVAC system (para [0219], heating shutdown fault may be determined when a temperature split rises to within an expected range but then falls below the expected range. As these shutdowns become more frequent, a more severe fault may be declared, indicating that the heater may soon fail to provide adequate heat for the conditioned space because the heater is repeatedly shutting down).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to shutting down a portion of the HVAC system, as taught by Arensmeier in the combined system applied above in order to extending the  lifetime of the HVAC component. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Norbeck (US Pub.20070225849) in view of Schuster (US Pub.2019/0123931), Friedenberger (US Pub.20180347843), and Arensmeier (US Pub.20140262134), as applied above and further in view of Sommer (US Pub.20120100011).
Regarding Claim 25,  the combined system applied above disclose the HVAC system of claim 21, but does not disclose wherein the first vibration sensor, the second vibration sensor, or both, include a transducer configured to measure acceleration, displacement, strain, or any combination thereof.
Sommer discloses the first vibration sensor, the second vibration sensor, or both, include a transducer configured to measure acceleration, displacement, strain, or any combination thereof (para [0056], accelerometer (a device that measures accelerations) configured to measure stall or surge related vibrations or single- and multi-axis vibration transducers or sensors can be used to sense vibration and shocks of the compressor).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide a vibration sensor, including a transducer configured to measure acceleration, as taught by Sommer in the combined system applied above in order to more accurately the measure the vibration of the HVAC component. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KALERIA KNOX/
Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857